DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 October 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2, 4, 5, 10 and 15 have been cancelled.  Claims 3 and 6-9 and 11-14 are withdrawn from consideration as being directed to a nonelected invention.  Claims 1 and 16 have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Symes et al. (US Publication No. 2009/0130729) in view of Sato et al. (US Publication No. 2015/0184207) and Buelter et al. (US Publication No. 2009/0155869) and any one of UniProt Accession No. P93094_CUCME (published 01 May 1997, UniProt Accession No. Q8GTM_FRAVE (published 01 March 2003), UniProt Accession No. B1A8J9_CUCME (published 08 April 2008), UniProt Accession No. Q6R311_MALDO (published 05 July 2004), UniProt Accession No. BEBT_CLABR (published 01 March 2003) or BEATH_CLABR (published 01 August 1998), optionally further in view of Yahyaoui et al. (European Journal of Biochemistry, 269: 2359-2366, 2002 – see the IDS filed 28 September 2018), El-Sharkawy et al. (Plant Molecular Biology, October 2005 – see the IDS filed 29 September 2018) and/or Wang et al. (The Plant Journal, 44: 606-619, 2005 -- see the IDS filed 28 September 2018).
Symes et al. describe methods of making esters of acrylic acid and methacrylic acid by transfer of an alcohol radical from an alcohol starting material to acrylyl CoA or methacrylyl CoA (abstract).  In one embodiment, acrylyl CoA or methacrylyl CoA are synthesized in vivo, such as in a bacterial or fungal host cell (paragraphs [[0016], [0022]-[0023], [0037], [0043]).  The host cell can use biomass as a starting material for the synthesis of acrylyl CoA or methacrylyl CoA (paragraphs [0033]-[0034], [0043]).  A preferred ester for synthesis according to Symes et al. is n-butyl acrylate (paragraphs [0017], [0070]).  The esters of acrylate or methacrylate are formed by the action of a biocatalyst capable of transferring an alcohol moiety from an alcohol starting material to acrylyl CoA or methacrylyl CoA with removal of the CoA moiety (paragraph [0073]).  The biocatalyst can be a transferase enzyme belonging to EC Class 2 (paragraphs [0061], [0063]) and can be expressed by an exogenous gene incorporated into the host cell (paragraphs [0016], [0019]-[0021], [0043], [0073]).  The alcohol starting material (e.g., n-butanol) may be added to the culture medium for in vivo synthesis of esters of acrylate or methacrylate or, alternatively, the alcohol starting material may be synthesized inside the host cell from biomass (paragraphs [0033], [0071]).
Sato et al. describe methods for producing esters of methacrylic acid (abstract).  An alcohol acyl transferase is preferably used to transfer the alcohol moiety of an alcohol to methacrylyl CoA with subsequent loss of the CoA to form a methacrylic acid ester (paragraphs [0063]-[0064]).  Such alcohol acyl transferases are typically derived from the fruits of various plants (paragraph [0063], [0065]-[0072]).  Genes encoding the alcohol acyl transferase can be recombinantly expressed in a microorganism (paragraphs [0073]-[0083]).  Example 19 describes the synthesis of butyl methacrylate from an alcohol acyl transferase-expressing recombinant microorganism.  
Neither Symes et al. nor Sato et al. describe a recombinant microorganism with a pathway for making n-butanol or alcohol acyltransferases having at least 60% sequence identity with SEQ ID NO: 2, 6, 8, 10, 12 or 14.
Buelter et al. describe recombinant microorganisms containing genes encoding enzymes for making n-butanol (abstract; Figure 2; paragraph [0012]).





UniProt Accession No. P93094_CUCME describes a transferase from Cucumis melo which transfers acyl groups and has 96.7% sequence identity with SEQ ID NO: 2, with residues 1-455 having 100% sequence identity with residues 14-468 of SEQ ID NO: 2 (see sequence alignment below).
SEQ ID NO: 2 (top sequence) versus UniProt (bottom sequence)

    PNG
    media_image1.png
    968
    975
    media_image1.png
    Greyscale




UniProt Accession No. Q8A9J8_FRAVE describes an alcohol acyltransferase from Fragaria vesca which transfers acyl groups and has 97.8% sequence identity with SEQ ID NO: 6, with residues 2-455 having 100% sequence identity with residues 8-461 of SEQ ID NO: 6 (see sequence alignment below).
SEQ ID NO: 6 (top sequence) versus UniProt (bottom sequence)

    PNG
    media_image2.png
    960
    975
    media_image2.png
    Greyscale




UniProt Accession No. B1A9J8_CUCME describes an alcohol acetyltransferase from Cucumis melo which transfers acyl groups and has 97.5% sequence identity with SEQ ID NO: 8 (see sequence alignment below).
SEQ ID NO: 8 (top sequence) versus UniProt (bottom sequence)

    PNG
    media_image3.png
    732
    750
    media_image3.png
    Greyscale






UniProt Accession No. Q6R311_MALDO describes an alcohol acyltransferase from Malus domestica which transfers acyl groups and has 97.8% sequence identity with SEQ ID NO: 10, with residues 2-459 having 100% sequence identity with residues 8-465 of SEQ ID NO: 10 (see sequence alignment below).
SEQ ID NO: 10 (top sequence) versus UniProt (bottom sequence)

    PNG
    media_image4.png
    950
    975
    media_image4.png
    Greyscale





UniProt Accession No. BEBT_CLABR describes an alcohol transferase from Clarkia breweri which transfers acyl groups and has 97.8% sequence identity with SEQ ID NO: 12, with residues 2-456 having 100% sequence identity with residues 84-462 of SEQ ID NO: 12 (see sequence alignment below).
SEQ ID NO: 12 (top sequence) versus UniProt (bottom sequence)

    PNG
    media_image5.png
    939
    975
    media_image5.png
    Greyscale





UniProt Accession No. BEATH_CLABR describes an alcohol transferase from Clarkia breweri which transfers acyl groups from a CoA substrate and has 97.7% sequence identity with SEQ ID NO: 14, with residues 2-433 having 100% sequence identity with residues 8-439 of SEQ ID NO: 14 (see sequence alignment below).
SEQ ID NO: 14 (top sequence) versus UniProt (bottom sequence)

    PNG
    media_image6.png
    962
    975
    media_image6.png
    Greyscale





It would have been obvious to one of ordinary skill in the art to have used an alcohol acyl transferase, such as any of those described by UniProt Accession Nos. P93094_CUCME, Q8GTM_FRAVE, B1A8J9_CUCME, Q6R311_MALDO or BEATH_CLABR, for use in the recombinant microorganisms of Symes et al. to produce n-butyl acrylate because Symes et al. teach that transferase enzymes belonging to EC Class 2, i.e., alcohol acyl transferases, can be used for forming esters of acrylate or methacrylate from acrylyl CoA or methacrylyl CoA and Sato et al. have shown that such transferases can be used to produce butyl methacrylate from methacrylyl CoA and butanol.  One would reasonably expect the UniProt enzymes to be active on either acrylyl CoA or methacrylyl CoA since the UniProt enzymes all have the ability to transfer acyl groups from a CoA substrate and acrylyl CoA and methacrylyl CoA have close structural similarity and because Symes et al. teach that transferase enzymes can be generally expected to be active on both methacrylyl CoA and acrylyl CoA.  Furthermore, it is known in the art that alcohol acyl transferases can be expected to have broad ability to use a range of alcohols and acyl CoAs as substrates.  See, for example the following references cited in the IDS filed 28 September 2018: (1) Yahyaoui et al. at abstract, pages 2363-2364 under “Activity of CM-AAT1 protein towards various substrates in vitro”, and Tables 1 and 2; (2) El-Sharkawy et al. at abstract, Tables 3 and 4, and Figures 4 and 6; and (3) Wang et al. at abstract, Tables 2 and 3, and pages 611-612 under “Functional expression of an AMAT cDNA clone in E. coli and biochemical characterization of AMAT protein”.  Since a number of alcohol acyl transferases have been shown to have broad specificity in their use of alcohols and acyl CoAs as substrates, it would be reasonable to expect that the UniProt alcohol acyl transferases would be able to use either methacrylyl CoA or acrylyl CoA as a substrate.  It would have been further obvious to one of ordinary skill in the art to have incorporated the genes encoding enzymes for making n-butanol described by Buelter et al. into the recombinant microorganisms of Symes/Sato/UniProt because Symes et al. teach that incorporation of genes encoding enzymes for making the alcohol starting material is advantageous in microorganisms for making esters of acrylate or methacrylate. 
 
Response to Arguments
On page 7 of the response, Applicant has argued that the 103 rejection is inappropriate because “Without commenting on the appropriateness of the rejections, and to improve clarity, claims 1, 3, 9, and 12 have been amended to remove the recitation of SEQ ID NO:3 from their respective part (III). Thus, the present claims include elements not taught or suggested in any of the cited references.”  The argument is not convincing because the newly applied prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652